MEMORANDUM **
Isaac Lara Castillo and Margarita Martinez Aquilar, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) decision affirming an immigration judge’s denial of *623their application for cancellation of removal. Because we lack jurisdiction, we dismiss.
We lack jurisdiction to consider Lara Castillo and Martinez Aquilar’s challenge to the agency’s discretionary determination that they failed to demonstrate exceptional and extremely unusual hardship to their qualifying relatives. See 8 U.S.C. § 1252(a)(2)(B)(i); Martinez-Rosas v. Gonzales, 424 F.3d 926, 929-30 (9th Cir. 2005). Moreover, Lara Castillo and Martinez Aquilar have failed to raise a color-able constitutional or legal claim to invoke our jurisdiction over this petition for review. See Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.